Citation Nr: 1623169	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to nonservice-connected VA pension benefits.

2.  Entitlement to special monthly pension based on the need for regular aid and attendance.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a psychiatric disability, to include depression.

7.  Entitlement to service connection for residuals of a head injury.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	John E. Walus, Accredited Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from December 31, 1973, to May 4, 1974, with additional service in the United States Army Reserve from January 16, 1979, to May 18, 1979, with 106 days lost.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 determination by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, and a September 2013 rating decision by the VA Regional Office (RO) in Detroit, Michigan.  The case is under the jurisdiction of the Detroit, Michigan VA RO.

The Appellant testified at a hearing before the undersigned Veterans Law Judge in September 2011.  Discussed at the hearing were the issues of entitlement to nonservice-connected VA pension benefits and entitlement to special monthly pension based on the need for regular aid and attendance.  A transcript of the hearing is of record.

In March 2014, the Board issued a decision denying the Appellant's claims for entitlement to nonservice-connected VA pension benefits and entitlement to special monthly pension based on the need for regular aid and attendance.  The Appellant appealed the Board's decision, and in May 2015, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Remand (JMR) to vacate the Board's March 2014 decision and remand the issues for additional development.

In August 2015, the Board remanded the issues of entitlement to nonservice-connected VA pension benefits and entitlement to special monthly pension based on the need for regular aid and attendance for development consistent with the May 2015 JMR.  The Board also remanded the service connection claims listed on the title page for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Following issuance of that statement of the case, the Appellant submitted a timely substantive appeal as to the issues.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2016.  Therefore, the Appellant has perfected an appeal of those issues to the Board, and they are before the Board at this time.

The issues of entitlement to service connection for a back disability; entitlement to service connection for a left knee disability; entitlement to service connection for a right knee disability; entitlement to service connection for a psychiatric disability, to include depression; entitlement to service connection for residuals of a head injury; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Appellant did not have at least 90 days of active military, naval or air service during a period of war; did not have active military, naval or air service during a period of war from which he was discharged or released for a service-connected disability; did not have active military, naval or air service for a period of 90 consecutive days or more with such period beginning or ending during a period of war; and did not have active military, naval or air service for an aggregate of at least 90 days in two or more separate periods of service during one period of war.


CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected VA pension benefits have not been met.  38 U.S.C.A. §§ 101(24), 1502, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).
 
2.  The criteria for special monthly pension based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 101(24), 1502, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below, in this case, the law, and not the facts, is dispositive of the claim.  Therefore, the duty to notify and assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  The Appellant has been notified of the reasons for the denial of the claims decided herein, and has been afforded the opportunity to present evidence and argument with respect to the claims, to include at the September 2011 Board hearing.  The Board finds that fundamental due process has thus been afforded to the Appellant.

Compliance with Court and Board Remands

As noted in the Introduction, the Court remanded this case in May 2015 for development consistent with the JMR.  In the JMR, the parties agreed that the VA erred in relying on information as to the Appellant's qualifying service supplied by the National Personnel Records Center (NPRC), and should have instead requested verification of the Appellant's service from the relevant service department, the Department of the Army.  In August 2015, the Board remanded the case to the AOJ for further developmental actions consistent with the Court Order and the JMR.  Specifically, in relevant part, the August 2015 Board remand directed the AOJ to contact the United States Department of the Army to verify the dates and type of service for each period of the Appellant's military service, and then readjudicate the claim and issue a supplemental statement of the case if, warranted.  Pursuant to the August 2015 Board remand, the AOJ requested verification of the dates and types of service for each of the Appellant's periods of service from the United States Department of the Army in August 2015, sought further clarification as to the Appellant's service from the service department in October 2015, and readjudicated the issues in a November 2015 supplemental statement of the case.  The information obtained on remand is sufficient to render a decision on the issues on appeal, and is responsive to the May 2015 Court Order and JMR, as well as the August 2015 Board remand.  Accordingly, the Board finds that VA at least substantially complied with the May 2015 Court remand and the August 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

VA will pay a pension to each veteran of a Period of War who is permanently and totally disabled due to nonservice-connected disability not the result of his own misconduct.  38 U.S.C.A. §§ 1502, 1521.  An increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(d), (e).

In pertinent part, basic eligibility for nonservice-connected pension benefits exists if a veteran: (i) served in the active military, naval or air service for 90 days or more during a period of war; or, (ii) served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; or, (iii) served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or, (iv) served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

"Active military, naval or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).


Analysis

The Appellant's DD Form 214 for the period of service from December 31, 1973, to May 4, 1974, reflects that he served with the United States Army Reserves and that the type of separation was "Relief from ADT," with ADT standing for active duty for training.  The Appellant's DD Form 214 for the period of service from January 16, 1979, to May 18, 1979, reflects that he served with the United States Army Reserves and that the type of separation was "honorable."   In a response received in October 2010 to a VA inquiry, the NPRC informed VA that the Appellant had performed no active duty other than for training purposes.  See VA Form 3101 Print, Request for Information, dated in October 2010.  In August 2015, the RO submitted a Personnel Information Exchange System (PIES) O99 code request to the United States Department of the Army seeking verification of the Appellant's periods of service.  In a PIES 99 code response, the service department indicated that the Appellant had active duty from January 16,1979, to May 18, 1979, with an honorable discharge, and had ACDUTRA from December 31, 1973, to May 4, 1979.  See VA Form 3101 Print, dated in November 2015.  Given the disparity between the dates of service shown on the Appellant's DD Forms 214 and those reported by the service department in their PIES response, the RO made another PIES O99 code request in October 2015 to the service department for verification of all periods of service, particularly the six years of ACDUTRA reported in the service department's previous response.  In a PIES 99 code response, the service department stated "The Veteran served on active duty from 01/16/1979; Honorable; Discharge; The period of 12/31/1973 to 05/04/1974 was active duty for training."

The Board acknowledges that the Appellant's period of service from December 31, 1973, to May 4, 1974, was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  In addition, the period of service was greater than 90 days.  However, the evidence of record, to include the DD Form 214 for that period of service, the October 2010 PIES response from the NPRC, and the October 2015 PIES responses from the service department, indicates that the service was ACDUTRA.  Therefore, pursuant to applicable law noted above defining active military, naval or air service for the purposes of entitlement to a nonservice-connected pension, the Appellant's ACDUTRA service from December 31, 1973, to May 4, 1974, does not constitute active military service.  Furthermore, due to the 106 days lost during his period of service from January 16, 1979, to May 18, 1979, the 90-day service requirement is not met for that period of service.  See 38 C.F.R. § 3.15.  In addition, that period of service was not during a period of war.  See 38 C.F.R. § 3.2.  As such, he does not meet the legal requirements for basic entitlement to nonservice-connection pension benefits based on either or both periods of service.

The Board recognizes that a VA letter issued to the Appellant dated June 22, 2009, certified that he had had active duty with the Army from December 31, 1973, to May 4, 1974.  However, basic entitlement to nonservice-connected pension exists when there is "active military, naval or air service," as specifically defined in the statues and regulations.  See 38 U.S.C.A. §§ 101(24), 1521(j); 38 C.F.R. §§ 3.3, 3.6.  The letter states only that the Appellant had "active duty," and lacks the specificity required to establish that the Appellant had active military, naval or air service, as defined in the statutes and regulations.  Moreover, the other evidence of record shows that his service from December 31, 1973, to May 4, 1974, was ACDUTRA.  Therefore, the Board does not accept the June 22, 2009 letter as evidence that the Appellant had active military, naval or air service for 90 days or more during a period of war such that basic entitlement to nonservice-connected pension is established.

In addition, the Board notes that the Appellant's DD Form 214 for the period of service from January 16, 1979, to May 18, 1979, indicates that he had four months and nineteen days of prior active service.  However, such reference also lacks the specificity required to establish that the Appellant had active military, naval or air service, as defined in the statutes and regulations.  Therefore, the Board does not accept that reference as an indication that the Appellant's period of service from December 31, 1973, to May 4, 1974, constituted active military, naval or air service such that basic entitlement to nonservice-connected pension is established.

Accordingly, the Appellant did not have at least 90 days of active military, naval or air service during a period of war; did not have active military, naval or air service during a period of war from which he was discharged or released for a service-connected disability; did not have active military, naval or air service for a period of 90 consecutive days or more with such period beginning or ending during a period of war; and did not have active military, naval or air service for an aggregate of at least 90 days in two or more separate periods of service during one period of war.  As such, basic entitlement to a nonservice-connected pension does not exist.  See 38 U.S.C.A. §§ 101(24), 1521(j); 38 C.F.R. §§ 3.3, 3.6.  Therefore, the appeal for entitlement to nonservice-connected pension benefits and entitlement to special monthly pension based on the need for regular aid and attendance is denied due to the absence of legal merit and the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to nonservice-connected VA pension benefits is denied.

Entitlement to special monthly pension based on the need for regular aid and attendance is denied.


REMAND

In his substantive appeal for the service connection claims on appeal, the Appellant requested a live videoconference Board hearing at a local VA office.  See VA Form 9, received in January 2016.  The record reflects that the Appellant was sent a letter in April 2016 informing him that he has been placed on a list of persons wanting to appear for a videoconference Board hearing.  However, the record does not indicate that such a hearing has been scheduled or held.  As such, the case must be remanded so that the Appellant may be scheduled for a videoconference Board hearing on those issues.  38 C.F.R. § 20.704.

In addition, in the substantive appeal, the representative noted that the December 2015 statement of the case as to the service connection issues was sent to the wrong representative.  A review of that document reveals that it was indeed sent to the wrong representative.  Pertinent regulations dictate that a statement of the case will be forwarded to the Appellant and a separate copy provided to his representative.  See 38 C.F.R. § 19.30.  To ensure that the Appellant has been accorded full right to representation in all stages of the appeal, the AOJ must send the representative a copy of the December 2015 statement of the case.

Furthermore, in the substantive appeal, the representative also noted that the Appellant does not remember having filed a September 2014 notice of disagreement as to the service connection issues, and that neither the Appellant nor the representative has a copy of the notice of disagreement.  The representative requested that he be provided a copy of the notice of disagreement.  As such, the AOJ must also provide the representative with a copy of the September 2014 notice of disagreement as to the service connection issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant's representative a copy of the September 2014 notice of disagreement as to the service connection issues on appeal and a copy of the December 2015 statement of the case on the service connection issues on appeal.  Ensure that these documents are sent to the appropriate representative, John E. Walus.

2.  Following completion of the above development, schedule the Appellant for a videoconference hearing before a Veterans Law Judge of the Board.  Notify the Appellant and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


